                        Case 18-31706-lkg            Doc 34-1       Filed 08/19/20     Page 1 of 1

                                                   Notice Recipients
District/Off: 0754−3                      User: kw                        Date Created: 8/19/2020
Case: 18−31706−lkg                        Form ID: 180                    Total: 5


Recipients of Notice of Electronic Filing:
ust         United States Trustee         USTPRegion10.es.ecf@usdoj.gov
tr          Russell C Simon          simontrustee@yahoo.com
aty         Ronald Allan Buch           Belleville@tbcwam.com
                                                                                                     TOTAL: 3

Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          Gary M. Lager      691 E Beckemeyer Ave       Beckemeyer, IL 62219−1000
jtdb        Constance S Lager      691 E Beckemeyer Ave       Beckemeyer, IL 62219−1000
                                                                                                     TOTAL: 2
